Citation Nr: 0016888	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-34 190 A	)	DATE
	)
	)



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the October 1988 decision of the Board of Veterans' Appeals 
(Board) which denied the claims of entitlement to service 
connection for a right arm disability, a low back disorder, a 
bilateral foot disorder, and an eye disorder, other than 
pterygium of the right eye; increased evaluations for 
service-connected tinea pedis, pterygium of the right eye, 
and the residuals of a fracture of the first metacarpal of 
the right hand; and an effective date earlier than March 9, 
1987, for the assignment of a compensable evaluation for 
tinea pedis.

2.  Whether there was CUE in the Board's June 1997 decision 
which denied the claim of entitlement to an effective date 
earlier than July 27, 1994, for the assignment of a 30 
percent disability evaluation for tinea pedis.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans





ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The moving party in this matter is a veteran who had active 
military service from June 1952 to June 1955.  

In June 1997, the Board issued a decision which denied the 
claim of entitlement to an effective date earlier than July 
27, 1994, for the assignment of a 30 percent disability 
evaluation for tinea pedis.  In December 1997, the veteran 
filed a document styled as a "Motion for Reconsideration" 
with regard to that decision.  In a letter of December 1998, 
the Vice Chairman of the Board denied the veteran's motion 
for reconsideration of the Board's June 1997 decision.  The 
Vice Chairman further advised the veteran that, under 
recently enacted statutory authority, his motion for 
reconsideration was also being construed as a motion for 
revision, on the grounds of CUE, of the Board's June 1997 
decision.  In March 1999, the Board provided the veteran with 
a copy of the recently issued regulations implementing the 
CUE statute.  Argument in support of the motion for revision 
was received from the veteran, as the moving party, in May 
1999, and through his representative in a pleading styled as 
"Appellant's Brief" in November 1999.  

Also in November 1999, the moving party, through his 
representative, submitted a motion for revision of an October 
1988 decision of the Board, on the grounds of CUE.  In that 
decision, the Board had denied claims of entitlement to 
service connection for a right arm disability, a low back 
disorder, a bilateral foot disorder, and an eye disorder, 
other than pterygium of the right eye; increased evaluations 
for service-connected tinea pedis, pterygium of the right 
eye, and the residuals of a fracture of the first metacarpal 
of the right hand; and an effective date earlier than March 
9, 1987, for the assignment of a compensable evaluation for 
tines pedis.  Argument as to that decision was also contained 
in the aforementioned "Appellant's Brief" of November 1999.


FINDINGS OF FACT

1.  In October 1988, the Board denied the claims of 
entitlement to service connection for a right arm disability, 
a low back disorder, a bilateral foot disorder, and an eye 
disorder, other than pterygium of the right eye; increased 
evaluations for service-connected tinea pedis, pterygium of 
the right eye, and the residuals of a fracture of the first 
metacarpal of the right hand; and an effective date earlier 
than March 9, 1987, for the assignment of a compensable 
evaluation for tinea pedis.

2.  In June 1997, the Board denied the claim of entitlement 
to effective date earlier than July 27, 1994, for the 
assignment of a 30 percent disability evaluation for tinea 
pedis.

3.  The Board's decisions of October 1988 and June 1997 were 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at the time of either decision were ignored or 
incorrectly applied.


CONCLUSIONS OF LAW

1.  The Board's October 1988 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 
20.1400-20.1411 (1999).

2.  The Board's June 1997 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 20.1400-
20.1411 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1960, the veteran, who is the moving party 
herein, was assigned a noncompensable disability evaluation 
for the post-operative residuals of right pterygium, after 
service connection had been granted for the same.  Service 
connection for the residuals of a fractured first metacarpal 
of the right hand was granted in May 1979, and assigned a 
noncompensable disability evaluation.  By a rating action 
dated in February 1980, service connection was granted for 
tinea pedis.  A noncompensable disability evaluation was 
assigned.  The noncompensable evaluation assigned to the 
service-connected tinea pedis was continued in an August 1986 
rating action.  The moving party did not appeal that 
determination.

In March 1987, the moving party filed a claim for increased 
evaluations of his service-connected disabilities.  He also 
filed a claim for service connection for a bilateral foot 
disorder, a right arm disorder, and a low back disorder.  VA 
outpatient treatment records were obtained and considered 
with regard to those claims.  

By a rating action dated in May 1987, the noncompensable 
evaluation assigned to tinea pedis was increased to 10 
percent, effective from March 8, 1987.  The claims for 
compensable (increased) evaluations for a pterygium of the 
right eye and the residuals of a fracture of the first 
metacarpal of the right hand were denied.  The RO also denied 
entitlement to service connection for a right arm disability, 
a low back disorder, and a bilateral foot disorder.  

A notice of disagreement was filed in July 1987 with regard 
to the March 1987 regional office (RO) decision, to include 
the issue of the effective date of the award of the increased 
evaluation for tinea pedis.  The moving party also argued 
that service connection for an eye disorder, other than 
pterygium, was warranted.  A statement of the case (SOC) was 
promulgated on these issues in November 1987.  The moving 
party filed a substantive appeal in December 1987.

In October 1988, the Board denied the claims of service 
connection for a right arm disability, a low back disorder, a 
bilateral foot disorder, and an eye disorder, other than 
pterygium of the right eye.  The Board held that there was no 
evidence that any of those conditions were etiologically to 
his military service.  It was further determined that, based 
upon the evidence of record, increased evaluations for 
service-connected tinea pedis, evaluated as 10 percent 
disabling, and pterygium of the right eye and the residuals 
of a fracture of the first metacarpal of the right hand, 
evaluated as noncompensable, were not warranted.  Finally, 
the Board found that an effective date earlier than March 9, 
1987, for the assignment of a compensable evaluation for 
tinea pedis had not been established.  The Board stated that 
the veteran had not appealed the August 1986 rating action 
which denied an increased evaluation of said disability, and 
that his March 1987 claim for an increase did not contain any 
evidence that would have supported an earlier effective date.

In June 1991, the moving party filed a claim for an increased 
evaluation of his service-connected tinea pedis.  Following a 
review of VA outpatient records, the 10 percent disability 
evaluation assigned to tinea pedis was continued in a July 
1991 rating action.  A notice of disagreement was received in 
February 1992.  An SOC was issued in April 1992.  The veteran 
did not file a substantive appeal.

The veteran filed a claim for an increased evaluation of his 
service-connected tinea pedis in July 1994.  By a rating 
action dated in October 1994, the 10 percent disability 
rating assigned to tinea pedis was increased to 30 percent, 
effective from July 1994.  The veteran filed a substantive 
appeal in January 1995, wherein he argued that the effective 
date of the award should have been gone back to the date when 
he first filed his claim for service connection.  He also 
asked that all prior Board decisions be revisited, on the 
grounds of CUE.


In June 1997, the Board denied the claim of entitlement to an 
effective date earlier than July 27, 1994, for the assignment 
of a 30 percent evaluation for tinea pedis.  The Board held 
that the veteran had not filed a timely substantive appeal 
with respect to the July 1991 rating action that had denied 
an increased evaluation of his service-connected tinea pedis.  
Moreover, the Board found that the veteran's tinea pedis was 
not shown to have manifested to the level of a 30 percent 
rating at any time within one year prior to the receipt of 
his claim for an increased evaluation, i.e., July 27, 1994.  
In the "Introduction" portion of that decision, the veteran 
was informed that there was no current legal authority for 
finding CUE in a previous Board decision.

In March 1998, the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals (hereinafter, the Court)) ruled that the 
veteran had failed to file his Notice of Appeal within 120 
days after the Board's June 1997 decision.  Accordingly, the 
Court dismissed the appeal for lack of jurisdiction.

The veteran filed a motion for reconsideration in December 
1997.  He asserted that the evidence of record clearly showed 
that the symptomatology to support the 30 percent disability 
rating for his tinea pedis had been in existence since his 
service discharge.  He argued that the Board had improperly 
considered the evidence in its June 1997 decision, and in its 
previous October 1988 decision.  

As noted above, in December 1998, the Vice Chairman of the 
Board informed the veteran that his motion for 
reconsideration was denied.  However, the Vice Chairman also 
indicated that a recent congressional enactment had given the 
Board the authority to revise prior Board decisions on the 
grounds of CUE.  The moving party's motion for 
reconsideration on the basis of error was construed as also 
being a request for revision of the June 1997 Board decision 
on the grounds of CUE.  He was told that the Board would 
review his request when the necessary regulations were 
finalized.

Responding to a Board inquiry, after receiving a copy of the 
new CUE regulations, the moving party indicated, in May 1999, 
that he wished to pursue his motion of CUE as to the Board's 
June 1997 decision.  He presented no specific argument in 
support of his motion.  Thereafter, in an Appellant's Brief 
dated in November 1999, the moving party's representative 
argued, in general terms, that the June 1997 decision 
contained CUE.  He also maintained that the Board's October 
1988 decision should be revisited on the basis of CUE.  No 
additional argument or evidence was presented by the moving 
party orhis representative.


II.  Analysis

Rule 1403 of the Board's Rules of Practice, which is found at 
38 C.F.R. § 20.1403 (1999), relates to what constitutes CUE 
and what does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority:38 U.S.C.A. § 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking, 63 Fed. Reg. 27,534, 27,536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1,567, 1,568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE, such as Fugo v. Brown, 6 Vet.App. 40 (1993).

In this case, the moving party has failed totally to provide 
any basis for his conclusion that either the Board's October 
1988 decision, or the Board's June 1997 decision, contains 
CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet.App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).

Here, there are no specific contentions of error of fact or 
law in the decisions in question.  The general contention of 
CUE amounts to a disagreement with the outcomes of those 
decisions of the Board.  The moving party is simply 
reiterating, or incorporating by reference, his previous 
contentions.  Such arguments cannot form the basis of a CUE 
claim.  He has not set forth any basis for a finding of error 
or any indication as to why the results of those decisions 
would have been different but for an alleged error.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or of law, in the 
October 1988 decision, or the June 1997 decision of the 
Board.  There are no specific contentions of error of fact or 
law in the decisions in question.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the October 1988 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.

The motion for revision of the June 1997 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals


 


